Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment filed 30 December 2021 has been entered and Claims 1-11 are currently pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi (EP 2792585 A1).
Regarding Claims 1, Kosugi discloses in Figures 1-6,  a headlamp device, the vehicle body 10 leaning in a left direction in turning left and leaning in a right direction in turning right, the headlamp device comprising: at least one headlamp that emits light in a front direction of the capable of being arranged inside the front cover so as to allow light outputted from the at least one cornering lamp light source, of which the travel direction is changed by the light travel direction changing surface, to be emitted therethrough, wherein the cornering lamp housing 136  and the headlamp housing 126 are separate from each other.
Regarding the claimed invention being “a headlamp device for use in a leaning vehicle, the leaning vehicle that has a front cover” as recited in the preamble of Claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Kosugi was considered capable of performing the cited intended use.
Regarding the recitation of the leaning vehicle having a front cover, the applicant is respectfully advised that such recitations have been considered to have little or no patentable weight as they relate to elements external to the subject matter of the invention as defined by the claims. The patented device of Kosugi discloses all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the claimed structure.
Regarding Claim 2, Kosugi discloses in Figures 1-6, the headlamp device according to claim 1, wherein the pair of cornering lamps further include an aiming mechanism (Controller 150) that adjusts the travel direction of light that is outputted from the at least one cornering lamp light source in each of the pair of cornering lamps, and the cornering lamp housings of the pair of cornering lamps are integrated with each other (Para 00132).
Regarding Claim 3, Kosugi discloses in Figures 1,  the headlamp device according to claim 1, wherein when viewed in the front direction or a back direction of the vehicle body, the pair of cornering lamps 130 and the at least one headlamp 110, 120 are arranged one above the other, without overlapping, in an up-down direction of the vehicle body.
Regarding Claim 4, Kosugi discloses in Figure 1, the headlamp device according to claim 3, wherein when viewed in the front or back direction of the vehicle body, the pair of cornering lamps 130 are above the at least one headlamp 110, 120.
Regarding Claim 5, Kosugi discloses in Figure 1, The headlamp device according to claim 3, wherein the pair of cornering lamps 130 are arranged side by side in a left-right direction of the vehicle body, and the at least one headlamp comprises a pair of headlamps 110, 120 that are arranged side by side in the left-right direction of the vehicle body 10.
Regarding Claim 9, Kosugi discloses in Figure 1,  the headlamp device according to claim 3, wherein: the front cover 18 includes an upside front cover 18, and a downside front cover 102 separate from the upside front cover, the downside front cover being arranged .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (EP 2792585 A1) in view of Lewis (U.S. PG Publication No.  2004/0246732).
Kosugi does not disclose the cornering lights as increasing the output or area illuminated from the left or right cornering lights when the angle of the vehicle body increases. 
Lewis discloses a similar leaning vehicle where additional light sources turn on and increase in intensity when the angle of the motorcycle increases (Para 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the intensity of the cornering lights and area emitted when the angle of the vehicle body increases for adequately illuminating based on the profile of the vehicle body. 

Response to Arguments
Applicant's arguments filed 30 December 2021 regarding claim 1 have been fully considered but they are not persuasive. 
During the interview the applicant indicated that the cover and leaning vehicle are not within the scope of the invention of Claim 1 and therefore in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cornering lamp and the headlamp housing each arranged inside the front cover of the leaning vehicle) are not recited in the rejected Claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Allowable Subject Matter
Claim 10 is allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J MAY/Primary Examiner, Art Unit 2875